Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 1 of 57 PageID: 1325



 LITE DEPALMA GREENBERG, LLC
 Bruce D. Greenberg
 570 Broad Street, Suite 1201
 Newark, New Jersey 07102
 Telephone: (973) 623-3000
 Facsimile: (973) 623-0858
 bgreenberg@litedepalma.com

 Liaison Counsel for the Class

 HAGENS BERMAN SOBOL SHAPIRO LLP
 Reed R. Kathrein (admitted Pro Hac Vice)
 715 Hearst Avenue, Suite 202
 Berkeley, CA 94710
 Telephone: (510) 725-3000
 Facsimile: (510) 725-3001
 reed@hbsslaw.com

 Lead Counsel for the Class

 [Additional Counsel Appear on Signature Page]

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                               :
 JESSICA FERGUS, Individually and On           :     Civil Action No. 2:16-cv-03335-KSH-CLW
 Behalf of All Others Similarly Situated,      :
                                               :
                                 Plaintiff,    :
                                               :
               v.                              :             SECOND AMENDED
                                               :         CONSOLIDATED COMPLAINT
 IMMUNOMEDICS, INC., CYNTHIA L.                :
 SULLIVAN, PETER P. PFREUNDSCHUH               :
 and DAVID GOLDENBERG,                         :
                                               :
                                 Defendants.   :
                                               :




                                               -1-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 2 of 57 PageID: 1326




                                                    Table of Contents
 I.     INTRODUCTION ...............................................................................................................1

 II.    NATURE OF ACTION .......................................................................................................1

 III.   JURISDICTION AND VENUE ..........................................................................................7

 IV.    PARTIES .............................................................................................................................7

 V.     FACTUAL BACKGROUND ............................................................................................10

        A.         Immunomedics’s Founding and History of Financial Losses................................10

        B.         Goldenberg and His Wife Sullivan Stood to Gain Substantial Monetary
                   Compensation ........................................................................................................11

                   1.         As the Inventor and Patentee of IMMU-132 Defendant Goldenberg and
                              His Wife, Defendant Sullivan, Stood to Personally Gain From
                              Commercialization of IMMU-132 Through Royalties ..............................11

                   2.         Goldenberg Stood to Gain Substantial Compensation if He Could Find
                              Investors Willing to Partner or License IMMU-132..................................12

                   3.         Goldenberg and Sullivan Stood to Gain By Any Run-Up of IMMU Stock
                              Price Prior to Their Sale of Stock And They Exploited The ASCO Effect
                              to Sell At Inflated Prices ............................................................................13

        C.         Immunomedics’s Campaign to Hype IMMU-132, Its Flagship Product ...............14

        D.         The ASCO Effect Inflates Biotech Stock Prices of Companies That Present at the
                   Annual Conference ................................................................................................15

        E.         Defendants Exploited the ASCO Effect to Raise the Company’s Profile and
                   Attract a Licensing Partner ....................................................................................17

        F.         Pre-Class Period Defendants Reach Agreement with FDA on Phase 3 Design and
                   IMMU-132 Receives Breakthrough Therapy Designation ....................................21

        G.         Defendants Submitted Abstracts for 2016 and Agreed to Abide by ASCO’s
                   Confidentiality Policy ............................................................................................23

        H.         Defendants Announce “Updated TNBC Results” to Be Presented At ASCO.......26

        I.         On April 29, 2016, Defendants Publish the TNBC IMMU-132 data at the Boston
                   PEGS Conference (in violation of the well-known ASCO embargo) without
                   telling investors that it is the same data they will present at ASCO ......................28




                                                                  -i-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 3 of 57 PageID: 1327



 VI.       DEFENDANTS FALSELY PROMISE NEW PREVIOUSLY UNDISCLOSED
           UPDATED TNBC RESULTS TO BE PRESENTED AT ASCO ON JUNE 3RD AND
           24TH ..................................................................................................................................29

 VII.      THE TRUTH BEGINS TO EMERGE ..............................................................................35

 VIII.     THE TRUTH FULLY EMERGES – THERE WERE NO NEW “UPDATED RESULTS”
           ............................................................................................................................................38

 IX.       LEAD PLAINTIFF’S CLASS ACTION ALLEGATIONS ..............................................41

 X.        LOSS CAUSATION ..........................................................................................................43

 XI.       APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET
           DOCTRINE .......................................................................................................................46

 XII.      ADDITIONAL SCIENTER ALLEGATIONS ..................................................................47

 XIII.     NO SAFE HARBOR .........................................................................................................48

 XIV. CAUSES OF ACTION ......................................................................................................49

           Count I (Against All Defendants For Violations of Section 10(b) and Rule 10b-5
                  Promulgated Thereunder) ......................................................................................49

           Count II (Violations of Section 20(a) of the Exchange Act Against The Individual
                  Defendants) ............................................................................................................52

 XV.       PRAYER FOR RELIEF ....................................................................................................53

 XVI. JURY DEMAND ...............................................................................................................54




                                                                        - ii -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 4 of 57 PageID: 1328



          Lead Plaintiff, Sensung Tsai, by his undersigned attorneys, alleges upon personal

 knowledge as to himself and his own acts, and upon information and belief as to all other

 matters, based on the investigation conducted by and through Plaintiff’s counsel, which included,

 among other things, a review of Defendants’ public documents, filings made with the United

 States Securities and Exchange Commission (“SEC”), conference calls and announcements

 issued by Immunomedics, Inc. (“Immunomedics” or the “Company”), wire and press releases

 published by and regarding the Company, conference call transcripts, and other information

 readily obtainable in the public domain.

 I.       INTRODUCTION

          1.     This is a securities class action on behalf of all investors who purchased or

 otherwise acquired Immunomedics securities (the “Class”) between May 2, 2016 and June 24,

 2016 inclusive (the “Class Period”) and asserts claims against Immunomedics and certain of

 Immunomedics’s executive officers and directors for violations of Sections 10(b) and 20(a) of

 the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), and

 Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5. Throughout the Class

 Period, Defendants made a series of false and/or misleading statements, and/or omitted to state

 material facts necessary to make the statements not misleading to attract a much-needed licensee

 and to increase the price of Immunomedics shares, allowing Defendants to profit.

 II.      NATURE OF ACTION

          2.     Immunomedics is a biopharmaceutical company with a stated mission of being

 dedicated to novel immunotherapeutics for the treatment of cancer, autoimmune and other

 serious diseases.1


 1
     Immunomedics, https://www.immunomedics.com/our-company/ (last visited May 28, 2019).



                                                 -1-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 5 of 57 PageID: 1329



        3.      Immunomedics’s core operation was its Antibody-Drug Conjugate (“ADC”)

 business and its lead product candidate within that core operation was sacituzumab govitecan

 (“IMMU-132”). The holder of the IMMU-132 patent was the Company’s Founder, Chairman,

 and Chief Scientific Officer (“CSO”) Defendant David Goldenberg. His wife, Defendant

 Cynthia L. Sullivan was Chief Executive Officer (“CEO”) and President.

        4.      Beginning on May 2, 2016, Defendants falsely claimed that Immunomedics

 would present previously undisclosed “updated results” from its Phase 2 study of patients with

 metastatic triple negative breast cancer (“TNBC”) at the prestigious Clinical Science Symposium

 Session of the June 2016 Annual Meeting of the American Society of Clinical Oncology

 (“ASCO”) and the “Best of ASCO Program” scheduled to occur two weeks after the Annual

 Conference, on June 24 and 25, 2016 in Chicago. The expectation of the upcoming previously

 undisclosed “new results” drove up the price of Immunomedics stock, and Defendants were able

 to time the sales of stock to take advantage of the higher stock price before it became clear that

 there were no previously undisclosed new results. All results had previously been presented

 weeks earlier at a conference in Boston.

        5.      ASCO’s Annual Meetings are one of the largest and most prominent cancer

 conferences in the world, bringing together more than 30,000 oncology professionals from

 around the globe. Defendants knew that share prices for biotech and pharmaceutical companies

 routinely jump on announcements that new previously undisclosed research results will be

 presented at the ASCO Annual Meeting and that those shares continue to trade at elevated prices

 from the announcement until well after the ASCO presentation. This phenomenon is so

 prevalent that it is called the “ASCO Effect” by the industry, analysts, and media following the

 industry.




                                                 -2-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 6 of 57 PageID: 1330



        6.      A critical component contributing to the anticipation of the abstract presentations

 at ASCO is the ASCO embargo (and corresponding confidentiality) agreement, which ensures

 that conference attendees – and the industry at large – are getting never-before-seen data and

 information at the conference. By signing the embargo agreement, Defendants agreed and

 represented that their abstracts contained this never-before-seen data, and that they would keep

 the information, content, and conclusions confidential.

        7.      But in Defendants’ case, this was not true. Defendants presented the same data a

 few months earlier, in an April 2016 conference in Boston. Because of this previous

 presentation, the data to be presented at ASCO and Best of ASCO would be old data – rather

 than the new unveiling of data that ASCO, conference attendees, and investors were expecting.

        8.      Defendants were aware that submitting an abstract to ASCO constitutes an

 agreement that the abstract and its contents were final and, most importantly, that Defendants

 were obligated to keep their data confidential until after the presentations at the June 2016 ASCO

 meetings. More specifically, submission of an abstract to ASCO meant that the author,

 coauthors, sponsor of the research, journalists and others may not (a) make the information

 public, or provide it to others who may make it public, (b) publish or present the information or

 provide it to others who may publish or present it, or (c) use the information for trading in the

 securities of any issuer, or provide it to others who may use it for securities trading purposes.

        9.      However, Defendants concealed from investors that the information to be

 presented at ASCO was not materially new or different data, information, content or conclusions

 from that presented weeks earlier. Rather, the IMMU-132 TNBC data was presented at a

 conference held in Boston in April 2016, a summary presentation was posted on the Company’s




                                                 -3-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 7 of 57 PageID: 1331



 website, and Defendants had already discussed the data with securities analysts. Defendants

 knew no new data would be forthcoming.

        10.     When ASCO discovered that the information in the TNBC abstract, Defendants

 had submitted to ASCO for presentation at the June 3rd and 24th ASCO conferences, had been

 previously been made public and presented at a prior conference – and therefore contained no

 materially new updated results – ASCO canceled the presentation and retracted publication of

 the abstract in conjunction with the conferences.

        11.     One the day of the presentation, Defendants finally admitted via press release on

 June 3, 2016, that the presentation had been cancelled but contended that ASCO was wrong.

 This news drove down the price of Immunomedics shares by $0.78 from a closing price of $5.30

 on June 2, 2016 to close at $4.52 on June 3, 2016 – a loss of about 14.7% – and the share price

 continued to fall during the next several trading days. Defendant Peter P. Pfreundschuh, the

 CFO, resigned within days of the cancellation, and Defendants contention that there was new

 data to be presented.

        12.     Still investors held out hope. Defendants stated in their June 3rd press release that

 the data, information, content or conclusions was indeed new, and that they were “attempting to

 reverse this with ASCO, because we believe the patient population and results reported in April

 were different from those in the ASCO abstract submitted last February.” By June 24-25, 2016,

 when Defendants were scheduled to present to the Best of ASCO, there was still no word from

 Defendants and no presentation was made. By then, with no prospects of new data, the

 Company’s share price dropped another $2.35 from a closing price of $4.52 on June 3, 2016 to

 close at $2.17 on June 24, 2016 – a loss of about 52% – but not before Defendants, Chairman

 Goldenberg and his future wife, CEO Sullivan, had dumped $4.9 million worth of stock at prices




                                                -4-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 8 of 57 PageID: 1332



 between $3.02 and $4.095 per share. By June 27th, Immunomedics stock had dropped to $3.00

 from its closing price of $5.30 on June 2, 2016 to close at $2.00 on June 27, 2016 – a loss of

 about 62.3%.

        13.     Without a licensee in hand, Defendants were forced by October 2016 to go to the

 market to raise the much-needed capital. For receipt of $30 million, Immunomedics offered an

 additional 10 million shares of common stock and accompanying warrants to purchase

 Immunomedics stock for $3.00 per share. The warrants were recorded $7.5 million upon

 issuance and had an exercise price of $3.75 million.

        14.     As a result of Defendants’ conduct, Plaintiff and other members of the Class

 purchased Immunomedics securities at artificially inflated prices and thereby suffered significant

 losses and damages.

        15.     By May 2017, Defendant Goldenberg (Chairman and CSO) was forced out all of

 his positions in the Company as was his wife, Defendant Sullivan, who had been CEO and

 President.

        16.     The chart set forth below shows Immunomedics stock performance a year and a

 half before the Class Period, and demonstrates (in red arrows) the impeccably timed insider sales

 immediately after their scheduled presentations at ASCO conferences:




                                                -5-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 9 of 57 PageID: 1333




        17.     The chart below shows the inflation of Immunomedics stock during the Class

 Period, resulting from Defendants’ statements beginning on April 2016, the plummet upon

 disclosure of the truth on June 3, 2016, and news of Defendants insider selling transactions

 which occurred on June 7-13, 2017, before the investors learned that no “new data” would be

 forthcoming on June 24th:




                                                -6-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 10 of 57 PageID: 1334



  III.   JURISDICTION AND VENUE

         18.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

  the Exchange Act.

         19.     This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. §§1331 and Section 27 of the Exchange Act, 15 U.S.C. §78aa.

         20.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

  U.S.C. §1391(b), as Immunomedics has its corporate headquarters located in this District and

  conducts substantial business therein.

         21.     In connection with the acts, omissions, conduct and other wrongs alleged herein,

  Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

  including, but not limited to, the mails, interstate telephone communications and the facilities of

  the national securities markets.

  IV.    PARTIES

         22.     Lead Plaintiff, Sensung Tsai, as set forth in the accompanying certification

  incorporated by reference herein, purchased Immunomedics securities during the Class Period

  and has suffered a loss caused by Defendants’ conduct.

         23.     Defendant Immunomedics is a Delaware corporation with its headquarters located

  at 300 The American Road, Morris Plains, New Jersey, 07950. The Company’s stock trades on

  the Nasdaq stock exchange under the ticker symbol IMMU. IMMU common stock began

  trading on the Nasdaq on March 26, 1990. IBC Pharmaceuticals, Inc. (“IBC”) is a majority-

  owned subsidiary of Immunomedics. IBC is engaged in the research and development of novel

  cancer radioimmunotherapeutics using patented pretargeting technologies with proprietary,

  bispecific antibodies.




                                                  -7-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 11 of 57 PageID: 1335



         24.       Defendant Cynthia L. Sullivan (“Sullivan”) was a director of the Company at all

  relevant times during the Class Period and served as the Company’s President and CEO until her

  resignation announced on May 3, 2017. During the Class Period, Sullivan was also employed by

  IBC. Sullivan is married to Defendant Goldenberg and uses her married name, Goldenberg, in

  some SEC filings and disclosure documents.

         25.       In June of 2015 and June of 2016, immediately after the scheduled

  Immunomedics presentation at the ASCO conference, Defendant Sullivan sold 1.2 million shares

  of IMMU for proceeds of nearly $5 million. Prior to these sales, Defendant Sullivan had not

  sold any IMMU shares since she purchased them in March 4, 2009. Sullivan reported those sales

  (which include sales by her spouse, Defendant Goldenberg) on SEC Form 4 as follows:

     Transaction      Reported Date     Symbol          Shares Sold   Average Price    Total Proceeds
         Date
      6/13/2016         6/14/2016        IMMU            128,674        $3.0247         $389,200.25
      6/13/2016         6/14/2016        IMMU            139,950        $3.0198         $422,621.01
      6/10/2016         6/14/2016        IMMU             11,326        $3.0709          $34,781.01
      6/10/2016         6/14/2016        IMMU             92,040        $3.0547         $281,154.59
      6/8/2016          6/8/2016         IMMU             41,441        $3.6249         $150,219.48
      6/8/2016          6/8/2016         IMMU            120,388        $3.6447         $438,778.14
      6/7/2016          6/8/2016         IMMU             4,600         $4.0059          $18,427.14
      6/7/2016          6/8/2016         IMMU             12,300         $3.98            $48,954
      6/6/2016          6/8/2016         IMMU             63,959        $4.0945         $261,880.13
      6/6/2016          6/8/2016         IMMU            110,322        $4.0881         $451,007.37
      6/15/2015         6/16/2015        IMMU            210,991         $4.08            $860,569
      6/10/2015         6/12/2015        IMMU            359,653         $4.32          $1,554,441

         26.       Defendant Peter P. Pfreundschuh (“Pfreundschuh”) was the Company’s Chief

  Financial Officer (“CFO”) at all relevant times during the Class Period and has served in that

  role since September 2013. On June 21, 2016, the Company announced that Pfreundschuh

  submitted his resignation on June 16, 2016. He continued to serve as a consultant to

  Immunomedics from June 2016 to August 2016. Pfreundschuh signed the Company’s May 4,

  2016 Form 10-Q filing and made false representations to investors in conference calls, press

  releases and public statements during the Class Period.




                                                  -8-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 12 of 57 PageID: 1336



         27.       Defendant David Goldenberg (“Goldenberg”) is the Company’s founder and

  served as Chairman of the Board, Chief Medical Officer (“CMO”), Chief Scientific Officer

  (“CSO”) and Chief Patent Officer (“CPO”) at all relevant times during the Class Period until his

  resignation announcement on May 3, 2017. During the Class Period, Goldenberg was also

  employed by IBC and the David M. Goldenberg Millennium Trust owned 18.32% of IBC. In his

  capacity as Immunomedics’s Chief Scientific Officer and Chief Patent Officer and Chairman of

  IBC, Goldenberg directed the research and development activities for both Immunomedics and

  IBC. As a result, the development of new intellectual property was allocated to either

  Immunomedics or IBC and, in some cases, was the joint property of Immunomedics and IBC.

  Goldenberg is largely responsible for allocating ownership between IBC and Immunomedics.

  Goldenberg is married to Sullivan. As such, Goldenberg and Sullivan stood to personally and

  directly benefit from the success of IMMU-132.

         28.       In June of 2015 and June of 2016 immediately after scheduled Immunomedics

  presentation at the ASCO conference, Defendant Goldenberg sold 1.295 million shares of IMMU

  for proceeds of nearly $5 million. Prior to these sales, Defendant Goldenberg had not sold any

  IMMU shares since he purchased them in March 4, 2009. Goldenberg reported those sales

  (which include sales by his spouse Defendant Sullivan) on SEC Form 4 as follows:

     Transaction      Reported Date    Symbol         Shares Sold    Average Price   Total Proceeds
         Date
      6/13/2016        6/14/2016        IMMU           128,674         $3.0247        $389,200.25
      6/13/2016        6/14/2016        IMMU           139,950         $3.0198        $422,621.01
      6/10/2016        6/14/2016        IMMU            11,326         $3.0709         $34,781.01
      6/10/2016        6/14/2016        IMMU            92,040         $3.0547        $281,154.59
      6/8/2016         6/8/2016         IMMU            41,441         $3.6249        $150,219.48
      6/8/2016         6/8/2016         IMMU           120,388         $3.6447        $438,778.14
      6/7/2016         6/8/2016         IMMU            4,600          $4.0059         $18,427.14
      6/7/2016         6/8/2016         IMMU            12,300          $3.98           $48,954
      6/6/2016         6/8/2016         IMMU            63,959         $4.0945        $261,880.13
      6/6/2016         6/8/2016         IMMU           110,322         $4.0881        $451,007.37
      6/15/2015        6/16/2015        IMMU           210,991          $4.08           $860,569
      6/10/2015        6/12/2015        IMMU           359,653          $4.32         $1,554,441




                                                -9-
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 13 of 57 PageID: 1337



         29.      The Defendants listed in paragraphs 25 - 28 are referred to as the “Individual

  Defendants”. Immunomedics and the Individual Defendants are collectively referred to herein as

  “Defendants”.

         30.      The Goldenberg household (Goldenberg and Sullivan) income paid by IMMU

  since 2000 amounted to nearly 15% of IMMU market cap in December 2016.

  V.     FACTUAL BACKGROUND

         A.       Immunomedics’s Founding and History of Financial Losses

         31.      Immunomedics is a clinical-stage biopharmaceutical company developing

  monoclonal antibody-based products for the targeted treatment of cancer, autoimmune disorders,

  and other serious diseases. Defendant Goldenberg founded the Company in 1982.

         32.      The Company’s portfolio of product candidates includes ADCs that are designed

  to deliver a specific payload of a chemotherapeutic agent directly to the tumor while reducing

  overall toxic effects that are usually found with conventional administration of these

  chemotherapeutic agents.

         33.      Since its founding in 1982, the Company has operated at a financial loss and it is

  likely that its operating expenses will continue to exceed its revenues for the foreseeable future.

  By June 30, 2016, the Company had an accumulated deficit of about $368.5 million. Its only

  significant sources of revenue in recent years came from a licensing agreement with a Belgian

  biotechnology company, UCB S.A., and a collaboration agreement with Bayer. On February 25,

  2016, UCB notified Immunomedics that it was terminating that licensing agreement effective

  March 26, 2016.

         34.      Immunomedics’s only product sales have been the limited sales of its diagnostic

  imaging product for which its patent protection expired. The Company’s management has

  decided to focus on its therapeutic pipeline but has never had product sales of any therapeutic



                                                 - 10 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 14 of 57 PageID: 1338



  product. If the Company is unable to develop commercially viable therapeutic products or to

  license them to third parties, it is likely that Immunomedics will never achieve significant

  revenues or become profitable, either of which would jeopardize its ability to continue as an

  ongoing concern.

         35.     During the Class Period, Immunomedics’s most advanced ADCs was

  sacituzumab goitecan (IMMU-132).

         B.      Goldenberg and His Wife Sullivan Stood to Gain Substantial Monetary
                 Compensation

                 1.      As the Inventor and Patentee of IMMU-132 Defendant Goldenberg
                         and His Wife, Defendant Sullivan, Stood to Personally Gain From
                         Commercialization of IMMU-132 Through Royalties

         36.     Pursuant to a License Agreement between Immunomedics and Goldenberg,

  certain patent applications owned by him were licensed to Immunomedics at the time of its

  formation in exchange for a royalty in the amount of 0.5% of the first $20.0 million of annual net

  sales of all products covered by any such patents and 0.25% of annual net sales of such products

  in excess of $20.0 million.2

         37.     In November 1993, the ownership rights of Immunomedics were extended as part

  of, and superseded by, Goldenberg’s employment agreement, with Immunomedics agreeing to

  diligently pursue all ideas, discoveries, developments and products, into the entire medical field,

  which, at any time during his past or continuing employment by Immunomedics, Goldenberg has

  made or conceived or makes or conceives, or the making or conception of which he materially

  contributed to or contributes to, all as defined in his employment agreement.




     2
        Immunomedics, Annual Report (Form 10-K) (Aug. 19, 2015),
  https://www.sec.gov/Archives/edgar/data/722830/000119312515296226/d28769d10k.htm.



                                                 - 11 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 15 of 57 PageID: 1339



         38.     Effective July 1, 2015, the Company entered into the amended and restated

  employment agreement with Goldenberg, extending the term of his employment for five years,

  until July 1, 2020.3

         39.     This agreement provided that Goldenberg was eligible to receive royalty

  payments on royalties received by the Company. For each fiscal year, the Company was

  obligated to pay Goldenberg a sum equal to a percentage of annual royalties the Company

  receives on each of the products for which Goldenberg is an inventor, and all products using,

  related to or derived from products for which Goldenberg is an inventor.4 This agreement

  provided that such payments shall continue for each patented product for the remaining life of

  the patent covering each patented product (collectively “Patent Lifetime Royalty Payments”).

                 2.      Goldenberg Stood to Gain Substantial Compensation if He Could
                         Find Investors Willing to Partner or License IMMU-132

         40.     Goldenberg’s July 1, 2015 Amended and Restated Employment Agreement also

  provided that if Immunomedics completes a disposition during the term of Goldenberg’s

  employment or within three years thereafter, of any one or more of Immunomedics’s

  undeveloped assets for which he was an inventor, Immunomedics will pay him a sum equal to at

  least twenty percent, or more (as determined by the board of directors), of the consideration

  Immunomedics receives from each disposition, upon receipt.5


  3
   Immunomedics, Amended and Restated Employment Agreement by and between
  Immunomedics, Inc. and Dr. David M. Goldenberg Effective as of July 1, 2015,
  https://www.sec.gov/Archives/edgar/data/722830/000119312515253909/d82334dex101.htm.
  4
    “Inventor” means a person(s) identified as an inventor of a patented product, formula or idea on
  the disclosures initially filed in the relevant patent office(s) for such patent.
  5
    “Disposition” means any transfer, by way of sale, license or otherwise, to an unaffiliated third
  party, of any of Immunomedics’s right, title or interest in or to any one or more of its products,
  technologies, intellectual property, businesses or other assets. Disposition includes any
  arrangements, whereby, Immunomedics combines with another entity and forms a new entity in
  which Immunomedics holds any ownership interest and to which Immunomedics transfers, by



                                                 - 12 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 16 of 57 PageID: 1340



         41.     A search of the U.S. Patent and Trademark database reveals that Goldenberg is

  listed as an inventor and patentee of at least 22 of the 23 issued IMMU-132 patents.6 As such,

  Goldenberg and Sullivan stood to personally and directly benefit from Immunomedics’s

  independent commercialization or licensing of IMMU-132, the Company’s flagship product.

                 3.      Goldenberg and Sullivan Stood to Gain By Any Run-Up of IMMU
                         Stock Price Prior to Their Sale of Stock And They Exploited The
                         ASCO Effect to Sell At Inflated Prices

         42.     Defendants Goldenberg and Sullivan sold a significant number of IMMU shares

  in 2015 and 2016, at times when IMMU stock prices would be inflated by the ASCO Effect.

         43.     In May of 2015, Defendants announced that two of five of its abstracts had been

  accepted for presentation at the 51st ASCO Annual Meeting taking place in Chicago from May

  29 to June 2, 2015. In the wake of Defendants’ presentation of abstracts at that conference, the

  IMMU stock price traded at its peak prices for the month of June 2015.

         44.     It was at this time, while prices were elevated, that Defendants Goldenberg and

  Sullivan sold hundreds of thousands of IMMU shares for the first time since March 2009.

  Within two months, IMMU shares were trading at prices more than 60% lower than the elevated

  June ASCO Effect prices Defendants obtained for their sales.

         45.     From June 3-7, 2016, ASCO hosted its Annual Meeting in Chicago, and on June

  24th and 25th hosted “The Best of ASCO” in Chicago. In the weeks and months before these

  events, Defendants announced they were slated to present one of their abstracts on Friday, June


  way of sale, license or otherwise, any of Immunomedics’s right, title or interest in or to any one
  or more of its products, technologies, intellectual property, or businesses.
  6
   Search Results in US Patent Collection database for IMMU-132, USPTO,
  http://patft.uspto.gov/netacgi/nph-
  Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-
  bool.html&r=0&f=S&l=50&TERM1=IMMU-
  132&FIELD1=&co1=AND&TERM2=&FIELD2=&d=PTXT (last visited May 28, 2019).



                                                 - 13 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 17 of 57 PageID: 1341



  3, 2016, and again on June 24th. Individual Defendants Goldenberg and Sullivan would take

  advantage of the ASCO Effect by selling hundreds of thousands of shares of IMMU between

  Monday, June 6, 2016 and Monday, June 13, 2016. These were only Goldenberg’s and

  Sullivan’s second reported set of sales since acquiring their shares in March 2009.

         46.     Goldenberg and Sullivan did not sell shares in the many months where IMMU

  traded around $2 per share. Instead, they rode the wave of the ASCO Effect of the promise of

  presenting previously undisclosed results, and sold shares when prices were above $4 in 2015

  and above $3 in 2016.

         C.      Immunomedics’s Campaign to Hype IMMU-132, Its Flagship Product

         47.     At all relevant times, the Company’s ADC business was its core operation and

  commercialization of its lead candidate, IMMU-132, assumed critical importance to

  Immunomedics’s success.

         48.     Commenting on the Company’s pipeline, journalist Adam Feuerstein remarked on

  January 25, 2017, “Immunomedics has been for sale for quite some time. The asset of interest to

  potential buyers is the experimental triple-negative breast cancer drug IMMU-132. (The rest of

  the company’s pipeline essentially being offered for free.)”7

         49.     During the Class Period, Defendants persistently emphasized the ADC business

  and IMMU-132 in press releases, SEC filings, and during conference calls with securities

  analysts. Defendants were aware of developments regarding Immunomedics’s flagship product

  and all matters affecting this business.




  7
   Adam Feuerstein, Immunomedics Sale Hinges on Proxy Battle Over Fate of Controversial
  Founder, TheStreet (Jan 25, 2017, 10:55 AM), https://www.thestreet.com/story/13965475/1/
  immunomedics-sale-hinges-on-proxy-battle-over-fate-of-controversial-founder.html.



                                                - 14 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 18 of 57 PageID: 1342



         50.    In addition to Defendants’ repeated focus on the ADC and IMMU-132 in the

  treatment of TNBC during conference calls and within press releases, they prominently

  described this operation within the “Management’s Discussion and Analysis of Financial

  Condition and Results of Operations” section of Immunomedics’s Form 10-Q for the period

  ending March 31, 2016 filed with the SEC on May 4, 2016:

                Overview

                Immunomedics is a clinical-stage biopharmaceutical company
                developing monoclonal antibody-based products for the targeted
                treatment of cancer, autoimmune disorders and other serious
                diseases. Our advanced proprietary technologies allow us to create
                humanized antibodies that can be used either alone in unlabeled or
                “naked” form, or conjugated with radioactive isotopes,
                chemotherapeutics, cytokines or toxins. Using these technologies,
                we have built a pipeline of eight clinical-stage product candidates.

                Our portfolio of investigational products includes antibody-drug
                conjugates (“ADCs”) that are designed to deliver a specific payload
                of a chemotherapeutic directly to the tumor while reducing overall
                toxicities that are usually found with conventional administration of
                these chemotherapeutic agents. Our most advanced ADCs are
                sacituzumab govitecan (“IMMU-132”) and labetuzumab govitecan
                (“IMMU-130”), which are in Phase 2 trials for a number of solid
                tumors and metastatic colorectal cancer (“mCRC”), respectively.
                Sacituzumab govitecan has received Breakthrough Therapy
                Designation from FDA for the treatment of patients with triple-
                negative breast cancer (“TNBC”) who have failed at least two prior
                therapies for metastatic disease.8

         D.     The ASCO Effect Inflates Biotech Stock Prices of Companies That Present at
                the Annual Conference

         51.    The American Society of Clinical Oncology (“ASCO”) is a not-for-profit

  organization started by a group of physicians from the American Association of Cancer Research




  8
   Immunomedics, Quarterly Report (Form 10-Q) (May 4, 2016),
  https://www.sec.gov/Archives/edgar/data/722830/000155837016005298/immu-
  20160331x10q.htm#Toc.



                                               - 15 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 19 of 57 PageID: 1343



  in 1964. ASCO’s mission is to conquer cancer “through research, education, and promotion of

  the highest quality patient care.”9

           52.    ASCO is now based in Alexandria, Virginia and has more than 40,000 members

  from all over the world. ASCO’s annual four-day meeting is typically held in early June and

  tens of thousands of attendees show up to share ideas and learn about cancer breakthroughs from

  therapies and diagnostics. The ASCO annual conference attracts top clinicians and investigators

  boasting that it “will be recognized as the most trusted source of cancer information worldwide.”

           53.    The ASCO annual conference is closely monitored by the biotechnology industry.

  Each year, several biotechnology companies working on oncology therapies see a massive surge

  in their stock prices starting with the announcement of abstracts being accepted for presentation,

  typically weeks or sometimes a few months before the ASCO meeting and fueled by investors’

  hopes that their pick will be amongst the ones that will steal the show at this year's meeting and

  attract further investors or suitors to the company. This stock price surge typically lasts from the

  announcement until weeks after the presentation and the annual conference are over, and the

  impact is digested. Investors know that pursuant to the norms set by ASCO, the new research to

  be presented at the conference is embargoed until the event starts. The embargo creates suspense

  among the investment community and attracts a lot of investors, as there are significant gains

  achievable with mitigated risk if the event is traded correctly. Biotech investors are well aware

  of this recognized effect – called the “ASCO Effect”.




  9
      ASCO, https://www.asco.org/about-asco/asco-overview (last visited May 28, 2019).



                                                 - 16 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 20 of 57 PageID: 1344



         E.      Defendants Exploited the ASCO Effect to Raise the Company’s Profile and
                 Attract a Licensing Partner

         54.     Well aware of the ASCO Effect, for the two years prior to leading up to the Class

  Period (2014 and 2015), Defendants repeatedly publicized IMMU-132’s potential, making sure

  to announce whenever ASCO accepted an IMMU-132 abstract for presentation at an ASCO

  Annual Meeting.

         55.     For example, during the May 8, 2014 earnings conference call, Goldenberg

  emphasized “[t]he IMMU-132 study involving multiple cancer types, will also be updated at the

  2014 Annual Meeting of ASCO on Monday, June 2 in a Poster Highlights Session . . . .”10 This

  news drove the price of Immunomedics shares up approximately 4.6% to close at $3.21 on May

  9, 2014.

         56.     On May 15, 2014, Defendants announced in a press release entitled

  “Immunomedics to Present Updated Phase II Results from Antibody-Drug Conjugate Programs

  at 2014 ASCO” that they would be making presentations on 5 product candidates at ASCO on

  June 1 and 2, 2014. The press release stated, “[t]hree of the 5 presentations will be on our

  antibody-drug conjugate (ADC) programs for solid cancers, including IMMU-132, which will be

  featured in a Poster Highlights Session.” The press release detailed two IMMU-132-related

  presentations. The first, entitled “Characterization of an anti-TROP-2-SN-38 antibody-drug

  conjugate (IMMU-132) with potent activity against solid cancers”, and listing Goldenberg as the

  first author, was scheduled for a General Poster Session. The second, entitled “IMMU-132, an

  SN-38 antibody-drug conjugate (ADC) targeting TROP-2, as a novel platform for the therapy of


  10
     Immunomedics’ (IMMU) CEO Cynthia Sullivan on F3Q 2014 Results - Earnings Call
  Transcript, SeekingAlpha (May 11, 2014, 5:32 AM), https://seekingalpha.com/article/2209373-
  immunomedics-immu-ceo-cynthia-sullivan-on-f3q-2014-results-earnings-call-
  transcript?part=single.



                                                 - 17 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 21 of 57 PageID: 1345



  diverse metastatic solid cancers: Clinical results”, was scheduled for a Poster Highlights Session.

  From the initial announcement on May 8 to June 11, 2014, Immunomedics stock increased from

  $3.06 to close at $3.85, or about 26%:




         57.     The next year, as ASCO approached, Defendants were on a hunt for a licensing

  partner. During a May 7, 2015 earnings conference call with analysts, Goldenberg and Sullivan

  discussed ASCO, IMMU-132’s regulatory status, their plan for FDA, Phase 3 trials, and the

  importance of bringing in a licensing partner to accomplish that plan:

                 Ryan Martins - Jefferies LLC, Research Division

                 Okay. And is that contingent on a partnership? Or you can do this
                 yourself?

                 David M. Goldenberg

                 Our plan is to bring a partner in. And we hope to have a partner in
                 to do that with us. That’s our plan. Our first indication, which I’m
                 going to volunteer to discuss with you, is probably triple-negative
                 breast cancer. But we have excellent data in the other tumors that I




                                                - 18 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 22 of 57 PageID: 1346



             discussed and there’s maybe more than 1 indication, and that’s why
             it’s important to have a partner on board.

                                              ***

             Matthew J. Andrews - Wells Fargo Securities, LLC, Research
             Division

             Okay. Great. And then I appreciate that the number of patients is
             small for a – when you split the dose for 8 and 10 with the non-small
             cell lung cancer cohort, but is there any meaningful difference in
             response CBR or PFS between the 2 doses at this point in time? Or
             are we going to get an update on that at ASCO in 3 weeks?

             David M. Goldenberg

             I think you’ll get an update at ASCO . . . .

             Matthew J. Andrews - Wells Fargo Securities, LLC, Research
             Division

             Okay. And just the last one. I think on the prior call, you had
             mentioned the 4 tumor types of interest with 132 were triple-
             negative non-small cell, small cell and colorectal. So is licensing of
             rights to the colorectal indication for 132 off the table since this was
             the indication you were planning to pursue for 130?

             David M. Goldenberg

             We are only discussing licensing with 132. 130, although there is
             interest that’s been expressed and some discussions have begun in a
             very early phase, our interest is to license 132 because we hope to
             be in the – in sometime in the middle of 2016, in the registration
             trial. So we have to move on that.

             Matthew J. Andrews - Wells Fargo Securities, LLC, Research
             Division

             Yes, but would colorectal be part of that license? Or would you
             keep that for yourself so that you have 130 for that indication?

             David M. Goldenberg

             The 132 would include all indications, including colorectal and
             pancreas . . . . I – and we want to check this with our advisers at
             ASCO, is how to develop the colorectal cancer in a registration trial
             while we’re moving very quickly with triple-negative breast and
             non-small cell lung. So it requires a partner with as much of a



                                              - 19 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 23 of 57 PageID: 1347



                commitment as we have, great interest and deep pockets to develop
                so many indications over the next few years.

                Cynthia L. Sullivan

                I’ll answer just that, Matt. I think with regard to your question, it’s
                impossible to separate out certain indications. We’re talking about
                out-licensing the asset IMMU-132 here. That doesn’t mean that
                IMMU-130 can’t also be developed in certain indications that are
                covered by 132. It’s a different antibody, the expression occurs in
                some overlap and some other cancer types where the plan is to
                continue moving that forward as well. There is the potential for
                different combinations with the 130 as there is with 132. So we’re
                not separating out indications, we’re licensing an asset.11

         58.    In this one earnings call, Defendants demonstrated the importance of presenting at

  ASCO and the necessity of a licensing partner for IMMU-132 in order to take IMMU-132

  through Phase 3 trials. These positive statements caused the price of Immunomedics shares to

  climb $0.18 from a closing price of $3.80 on May 7, 2015 to close at $3.98 on May 8, 2015 – a

  gain of about 4.7%.

         59.    On May 14, 2015, Defendants announced that two of their abstracts would be

  presented at ASCO’s annual conference in a press release entitled “Immunomedics Announces

  Five Presentations at 2015 ASCO Focusing on Antibody-Drug Conjugate Programs”:

                Immunomedics, Inc., (Nasdaq: IMMU) today announced that two of
                its five abstracts submitted to the 2015 Annual Meeting of the
                American Society of Clinical Oncology (ASCO) have been accepted
                as oral presentations.

                The two oral presentations will be on the Company’s second-
                generation antibody-drug conjugate (ADC) programs for solid
                cancer therapy. Leading that program is [IMMU-132], an anti-
                TROP-2 antibody conjugated with SN-38, an active drug from
                irinotecan. Irinotecan is approved for the treatment of patients with
                colorectal cancer. Results from a Phase 2 study of [IMMU-132] in
  11
     Immunomedics’ (IMMU) CEO Cynthia Sullivan on Q3 2015 Results - Earnings Call
  Transcript, SeekingAlpha (Mar. 7, 2015, 5:00 PM), https://seekingalpha.com/article/3163826-
  immunomedics-immu-ceo-cynthia-sullivan-on-q3-2015-results-earnings-call-
  transcript?part=single (last visited Sep. 28, 2017).



                                                - 20 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 24 of 57 PageID: 1348



                patients with advanced lung cancer will be updated in one of the 2
                oral presentations. In addition to this oral presentation, results with
                [IMMU-132] in patients with late-stage triple-negative breast and
                gastrointestinal cancers will be reported in a Poster Discussion and
                a Poster Sessions, respectively.

         60.    This news caused the price of Immunomedics shares to climb $0.05 from a

  closing price of $4.07 on May 14, 2015 to close at $4.12 on May 15, 2015 – a gain of about

  1.2%. From the time of the May 7th announcement until after the ASCO presentation,

  Immunomedics stock price increased from $3.80 per share to $5.03 per share, or about 30%:




         F.     Pre-Class Period Defendants Reach Agreement with FDA on Phase 3 Design
                and IMMU-132 Receives Breakthrough Therapy Designation

         61.    On February 3, 2016, Defendants announced in a press release entitled

  “Immunomedics Announces Second Quarter Fiscal 2016 Results and Clinical Program

  Developments” and filed the press release with the SEC as an attachment to Form 8-K.

  Defendants identified two key products, the first of which was IMMU-132, for which the

  Company “ha[d] reached agreement with the U.S. Food and Drug Administration regarding a




                                                - 21 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 25 of 57 PageID: 1349



  Special Protocol Assessment (SPA) on the design of a Phase 3 trial of [IMMU-132] for the

  treatment of patients with metastatic triple-negative breast cancer [mTNBC].”

         62.     On February 5, 2016, Defendants announced in a press release entitled “U.S.

  Food and Drug Administration (FDA) Grants Breakthrough Therapy Designation to

  Immunomedics for Sacituzumab Govitecan for the Treatment of Patients with Triple-Negative

  Breast Cancer” that the FDA’s “Breakthrough Therapy Designation” was created to expedite the

  development and review of a drug that is intended, alone or in combination with one or more

  other drugs, to treat a serious or life-threatening disease or condition, and where preliminary

  clinical evidence indicates that the drug may demonstrate substantial improvement over existing

  therapies on one or more clinically significant endpoints, such as substantial treatment effects

  observed early in clinical development. Sullivan stated:

                 IMMU-132 is also in Phase 2 trials in patients with advanced,
                 heavily-pre-treated, non-small-cell lung cancer, small-cell lung
                 cancer, and urothelial cancers, where encouraging results have been
                 observed. The Trop-2 receptor targeted by this antibody-drug
                 conjugate has increased expression in a large number of solid
                 cancers. To date, we have enrolled about 300 patients with diverse
                 cancer types.

         63.     As Goldenberg would later admit in his 2016 Annual Report “Chairman’s

  Message”, Defendants were focused on finding a partner, which was “essential”:

                 Our Company’s mission is to be a leading, innovative
                 biopharmaceutical company, dedicated to improving health and
                 quality of life with novel immunotherapeutics for the treatment of
                 cancer autoimmune and other serious diseases. I believe we, as a
                 Company, are at the cusp of achieving this goal with sacituzumab
                 govitecan (IMMU-132), our lead antibody-drug conjugate (ADC).

                                                 ***

                 Given the tremendous promise of IMMU-132 to treat such a broad
                 range of solid tumors in patients with few treatment options, I feel a
                 strong responsibility to bring this drug candidate to as many
                 patients, in as many indications, as quickly as possible. In our



                                                 - 22 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 26 of 57 PageID: 1350



                 corporate lifetime, we have been focused primarily on research and
                 development. We recognize that we do not have all the resources
                 required to realize the full healthcare potential of IMMU-132. So
                 it’s essential, and we are focused, on finding the right partner, with
                 the right resources, enthusiasm and steadfast devotion to bring
                 IMMU-132 to every patient who needs it in time to make a
                 difference in their lives.12

         G.      Defendants Submitted Abstracts for 2016 and Agreed to Abide by ASCO’s
                 Confidentiality Policy

         64.     In February 2016, the Company submitted at least two IMMU-132 abstracts for

  presentation at the ASCO 2016 Annual Meeting scheduled for June 2016. Goldenberg is listed

  as an author on each of (a) “Therapy of relapsed/refractory metastatic triple-negative breast

  cancer (mTNBC) with an anti-Trop-2-SN-38 antibody-drug conjugate (ADC), acituzumab

  govitecan (IMMU-132): Phase II results”, and (b) “Trop-2 as a therapeutic target for the

  antibody-drug conjugate (ADC), sacituzumab govitecan (IMMU-132), in patients (pts) with

  previously treated metastatic small-cell lung cancer (mSCLC).”

         65.     Defendants had submitted numerous abstracts in prior years and knew that, by

  submitting abstracts to ASCO, they agreed not to disclose their data before ASCO’s June 2016

  Annual Meeting.

         66.     ASCO’s Abstract Confidentiality Policy, which is publicly posted on their

  website and known to presenters and investors, requires all submitters to agree to the

  confidentiality policy, which states that all abstracts become final and confidential from the time

  of submission to any ASCO sponsored or ASCO co-sponsored meeting where ASCO is a lead

  sponsor.13 Before the Annual Meeting, the abstract author or co-author, sponsor of the research,


  12
    Annual Report 2016, Immunomedics, https://www.immunomedics.com/wp-
  content/uploads/2017/11/Immunomedics-2016-annual-report.pdf (last visited May 28, 2019).
  13
    Abstract Policies & Exceptions, ASCO, http://am.asco.org/abstracts/abstract-policies-
  exceptions (last visited Sep. 28, 2017). Also available at the January 23, 2016 capture at



                                                 - 23 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 27 of 57 PageID: 1351



  journalists, and others are barred from (a) making the information public, (b) providing it to

  others who may make it public, (c) publishing or presenting the information or providing it to

  others who do, and (d) providing the information to persons who may use the information to

  trade securities:

                  Abstracts submitted to ASCO Meetings are considered final and
                  confidential from the time of submission. The Confidentiality
                  Policy covers all abstracts, including placeholder abstracts and late-
                  breaking data submission abstracts.          Compliance with the
                  Confidentiality Policy by all parties related to the abstract is the
                  responsibility of the First Author, and the First Author will be held
                  accountable for any violations of ASCO’s policy. Prior to the
                  abstract information being publicly released in conjunction with an
                  ASCO Meeting, the author, coauthors, sponsor of the research,
                  journalists, and others may not:

                     Make the information public, or provide it to others who may
                      make it public (such as news media);

                     Publish or present the information or provide it to others who
                      may publish or present it; and

                     Use the information for trading in the securities of any issuer, or
                      provide it to others who may use it for securities trading
                      purposes

                  For a study to be eligible for acceptance into an ASCO Meeting,
                  information contained in the abstract, as well as additional data and
                  information to be presented about the study at the ASCO Meeting,
                  must not be disclosed before the findings have been publicly
                  released in conjunction with the ASCO Meeting. If information
                  from the abstract or additional study data are disclosed in advance
                  of public release in conjunction with an ASCO Meeting, the abstract
                  may be subject to rejection or removal unless an official
                  Confidentiality Policy Exception applies (see below).




  https://web.archive.org/web/20160123180209/http://am.asco.org/policies-and-exceptions (last
  visited May 28, 2019).



                                                  - 24 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 28 of 57 PageID: 1352




         67.    Thus, Defendants also knew that if ASCO discovered any breach of this

  embargo policy, ASCO could eliminate an accepted abstract from its Annual Meeting




                                             - 25 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 29 of 57 PageID: 1353



  presentations as punishment for breaching ASCO’s Confidentiality Policy.14 As of May

  31, 2016, ASCO had not granted any exceptions to this policy15:




            68.    Moreover, Defendants knew as far back as 2014 about this confidentiality policy.

  They previously submitted at least two abstracts to ASCO co-authored by Goldenberg in

  connection with its 2014 and 2015 Annual Meetings.16

            H.     Defendants Announce “Updated TNBC Results” to Be Presented At ASCO

            69.    Immunomedics’s viability as an ongoing research and development business

  hinged on Defendants’ ability to keep the Company’s stock price high and to lure in a licensing



  14
       Abstract Policies & Exceptions, supra note 13.
  15
       https://web.archive.org/web/20160531060559/http://am.asco.org/policies-and-exceptions
  16
     Compare same policy in 2015 at
  https://web.archive.org/web/20150429191507/http://am.asco.org/policies-and-exceptions.



                                                 - 26 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 30 of 57 PageID: 1354



  partner to take IMMU-132 through Phase 3 trials, get approval, and commercially market the

  drug. Only then would Defendants Goldenberg and Sullivan profit from their patents on IMMU-

  132.

         70.     During the Class Period, Defendants repeatedly took advantage of the ASCO

  Effect of promised new data and results of such significance that it was accepted by ASCO, in a

  campaign to publicize their IMMU-132 abstract presentations at the upcoming ASCO 2016

  Annual Meeting. They used press releases, earnings conference calls with securities analysts and

  other means to broadcast their achievement.

         71.     On April 19, 2016, after the market closed, Immunomedics issued a press release

  announcing that they would present “[u]pdated results in triple-negative breast and non-small-

  cell lung cancers” at “two Clinical Science Symposia during the upcoming ASCO Annual

  Meeting in June.” The press release, entitled “Immunomedics Reports Sacituzumab Govitecan

  (IMMU-132) Shows Significant Clinical Activity in Metastatic Urothelial Cancer,” emphasized

  the importance of their flagship product and, separately highlighted the acceptance for

  presentation of their abstracts on IMMU-132 for the treatment of TNBC and non-small-cell lung

  cancers (NSCLC) at the ASCO conference:

                 Immunomedics, Inc. (Nasdaq: IMMU) today announced that
                 sacituzumab govitecan, its lead investigational antibody-drug
                 conjugate (ADC), produced meaningful clinical benefit to patients
                 with relapsed or refractory metastatic urothelial cancer. Among the
                 19 patients enrolled into the open-label Phase 2 study, at the time of
                 analysis the interim median PFS was 6.9 months, based on RECIST
                 1.1, and interim mean OS was 11.4 months, with 84% of patients
                 still alive. Expression of Trop-2, a cell-surface protein targeted by
                 the ADC, is not a pre-selection criterion for patient enrollment.

                                                 ***

                 “We are very encouraged by these results in metastatic urothelial
                 cancer, which warrant a regulatory strategy similar to triple-negative
                 breast cancer should these results continue to be robust,” remarked



                                                 - 27 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 31 of 57 PageID: 1355



                 Cynthia L. Sullivan, President and Chief Executive Officer.
                 “Updated results in triple-negative breast and non-small-cell
                 lung cancers will be presented at two Clinical Science Symposia
                 during the upcoming ASCO Annual Meeting in June.”

                 Sacituzumab has received Breakthrough Therapy designation from
                 the FDA for the treatment of patients with triple-negative breast
                 cancer who have failed prior therapies for metastatic disease.

         I.      On April 29, 2016, Defendants Publish the TNBC IMMU-132 data at the
                 Boston PEGS Conference (in violation of the well-known ASCO embargo)
                 without telling investors that it is the same data they will present at ASCO

         72.     On April 29, 2016, Defendants presented IMMU-132 data at the 12th Annual

  Protein and Antibody Engineering Summit (PEGS) Boston conference. Defendants also issued a

  press release entitled “Immunomedics Reports Responses With Sacituzumab Govitecan (IMMU-

  132) In Patients With Metastatic Solid Cancers Who Failed Prior Checkpoint-Inhibitor Therapy”.

  The press release announced that IMMU-132 had “achieved” the “objective durable responses

  [with IMMU-132] in a number of patients with advanced, metastatic solid cancers, after failing

  multiple prior therapies, some including checkpoint inhibitors (CPIs).” The press release also

  announced the Defendant Goldenberg presented “updated, interim Phase 2 results” for IMMU-

  132 and summarized the treatment responses in a table contained in the press release for TNBC,

  NSCLC, SCLC and urothelial cancer (UC). The press release went on in detail to discuss some

  of the other data and results presented, but never stated that this information and these results

  were the same TNBC “updated results” that had been accepted and that they intended to present

  at the upcoming ASCO meetings.

         73.     The April 29th announcement did not disclose that Defendant Goldenberg’s

  presentation at PEGS Boston 2016 contained the same TNBC “updated results” and ASCO

  embargoed information, contents and/or conclusions that had been accepted to be presented at

  the June ASCO conferences to TNBC and IMMU-132.




                                                 - 28 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 32 of 57 PageID: 1356



  VI.       DEFENDANTS FALSELY PROMISE NEW PREVIOUSLY UNDISCLOSED
            UPDATED TNBC RESULTS TO BE PRESENTED AT ASCO ON JUNE 3RD
            AND 24TH

            74.   On May 2, 2016, Defendants announced the acceptance of their upcoming

  TNBC/IMMU-132 abstract of new information also at “The Best of ASCO” conference (another

  ASCO sponsored event) to be held on June 24 and 25, 2016 in Chicago. In a press release

  entitled “Immunomedics Announces Abstract On Sacituzumab Govitecan (IMMU-132) In

  Patients With Triple-Negative Breast Cancer Selected For Best Of ASCO Program”, Defendants

  stated:

                  Immunomedics, Inc. (Nasdaq: IMMU) today announced that the
                  abstract on sacituzumab govitecan (IMMU-132), the Company’s
                  lead antibody-drug conjugate (ADC), in patients with triple-
                  negative breast cancer (TNBC) has been selected as part of the
                  Best of ASCO Program, which features the top abstracts from this
                  year’s ASCO Annual Meeting for their practice on changing
                  research.

                  “We are honored to receive this important recognition from our
                  peers at ASCO for the significant impact our results to-date with
                  the anti-Trop-2-SN-38 conjugate have in patients with TNBC,”
                  commented Cynthia L. Sullivan, President and Chief Executive
                  Officer of Immunomedics. “We are working diligently to make this
                  valuable asset available expeditiously to fill the unmet need of these
                  patients, including our out-licensing efforts for future clinical
                  developments and commercialization in this and other difficult-to-
                  treat solid cancer indications,” she further remarked.

                  The Best of ASCO Program will be held at the Palmer House
                  Hilton in Chicago, Illinois from June 24-25, 2016. The
                  Company’s presentation is scheduled at the Breast Cancer – Triple-
                  Negative/Cytotoxic Chemotherapy/Local Therapy Session for
                  Friday, June 24 at 9am - 9:40 am Central Time.

            75.   Defendants publicized designation of their TNBC abstract as a “Best of ASCO” in

  the press release because selection of an abstract as “Best of ASCO” program is a highly coveted

  and prestigious honor. This distinguished selection raises the visibility of any company. ASCO

  defines “Best of ASCO Programs” as highlighting:



                                                  - 29 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 33 of 57 PageID: 1357



                   [T]he most cutting-edge science and education from the world’s
                   premier oncology event, the ASCO Annual Meeting, into a two-day
                   program. The abstracts chosen for presentation and discussion
                   reflect the foremost research and strategies in oncology that will
                   directly impact patient care. Expert faculty will place abstract
                   findings into clinical context and discuss how the results may
                   change the current standard of care. The Meetings’ smaller size
                   allows for ample time for audience participation and attendee
                   interaction.17

            76.    These positive statements caused the price of Immunomedics shares to climb

  another $0.07 from a closing price of $3.68 on May 2, 2016 to close at $3.75 on May 3, 2016 – a

  gain of about 2%. Again, investors were unaware that Goldenberg breached ASCO’s policy and

  exposed the Company to risks associated with ASCO’s discovery.

            77.    These statements were false and/or misleading, or omitted stating material

  information necessary to make the statements not misleading as Defendants knew: (1) they had

  presented materially the same information, content or conclusions at a prior conference in April;

  and (2) that no new or updated information, content or conclusions were forthcoming at the

  ASCO or Best of ASCO conferences, thereby causing investors to purchase IMMU shares at

  artificially inflated prices.

            78.    On May 4, 2016, after the market closed, Defendants again promoted their June

  3rd presentation at the Annual ASCO conference, promising “key updates” of IMMU-132 with

  TNBC in a press release entitled “Immunomedics Announces Third Quarter Fiscal 2016 Results

  and Clinical Program Developments,” and filed a Current Report on Form 8-K with the SEC:

                   “Our current estimated expenses and cash flows are tracking close
                   to the low end of our fiscal 2016 guidance,” commented Peter P.
                   Pfreundschuh, Vice President Finance and Chief Financial Officer.
                   “We believe FDA’s Breakthrough Therapy Designation in triple-
                   negative breast cancer is recognition of the significant potential of
                   sacituzumab govitecan, which continues to produce encouraging

  17
       Best of ASCO, https://boa.asco.org/ (last visited Sep. 28, 2017).



                                                   - 30 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 34 of 57 PageID: 1358



                 safety and efficacy results in a number of difficult-to-treat solid
                 cancers. We are very encouraged by the results in metastatic
                 urothelial cancer, as recently reported by our clinical investigator at
                 the AACR Annual Meeting. Key updates in triple-negative breast
                 cancer, as well as non-small-cell and small-cell lung cancers will
                 be provided at ASCO next month,” added Mr. Pfreundschuh.

                 The Company’s key clinical developments and future planned
                 activities:

                 Sacituzumab Govitecan (IMMU-132)

                                                 ***

                    Updated Phase 2 results in patients with metastatic triple-
                     negative breast cancer will be presented in a Clinical Science
                     Symposium Session at the 2016 American Society of Clinical
                     Oncology (ASCO) Annual Meeting on Friday, June 3, 2016.

  While the press release also discusses the presentation of various results of various cancers

  including “advanced metastatic solid cancers” at the Boston PEGS conference, the press release

  nowhere negates that “updated Phase 2 results for with metastatic triple-negative breast cancer

  will be presented in a Clinical Science Symposium Session at the 2016 American Society of

  Clinical Oncology (ASCO) Annual Meeting on Friday, June 3, 2016.”

         79.     The May 4th statements were false and/or misleading, or omitted stating material

  information necessary to make the statements not misleading as Defendants knew: (1) they had

  presented materially the same TNBC data and results at the prior Boston PEGS conference in

  April and (2) that no new TNBC data, results, key information, content or conclusions were to be

  forthcoming at the ASCO or Best of ASCO conferences, thereby causing investors to purchase

  IMMU shares at artificially inflated prices.

         80.     On May 5, 2016, Defendants hosted a conference call with securities analysts

  during which they again promoted the IMMU-132 TNBC abstract accepted for the Best of

  ASCO and the upcoming ASCO Annual conference presentations, and again noted publicly that




                                                 - 31 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 35 of 57 PageID: 1359



  they were looking for a partner to run trials. Individual Defendant Sullivan specifically stressed

  the importance of IMMU-132, its breakthrough therapy designation, their desire for a partner,

  and the ASCO and the Best of ASCO presentations:

                 As was recently announced, our peers at the American Society of
                 Clinical Oncology or ASCO selected our IMMU-132 abstract on
                 TNBC, as part of their best of ASCO program, which features the
                 top abstract from this year’s ASCO Annual Meeting for “practice
                 changing research”. That will be held at a later date. At the ASCO
                 Meeting, our oral presentation on TNBC will be at a Clinical
                 Science Symposium Session on breast cancer. Additionally, our
                 abstract in patients with non-small cell lung cancer has also been
                 selected for oral presentation at another Clinical Science
                 Symposium session that focuses on lung cancer. Second only to a
                 plenary session, these Clinical Science Symposium sessions are an
                 important part of the ASCO program for companies to showcase the
                 strength of their clinical data, in terms of applicability of their
                 product candidates and clinical practice.18

         81.     Individual Defendant Goldenberg also spoke and stressed the importance of

  IMMU-132 data and promoted the upcoming ASCO presentations:

                 We cannot compute overall survival yet, because as of December
                 2015, 83 patients were still alive. However, we hope to update these
                 results at the forthcoming Annual Meeting of the American Society
                 of Clinical Oncology or ASCO, where [indiscernible] will make an
                 oral presentation on our results in TNBC.19

         82.     In response to the statements made by Individual Defendants Sullivan and

  Goldenberg, the price of IMMU shares climbed $0.40 during the next two trading days from a

  closing price of $3.46 on May 5, 2016 to close at $3.86 on May 9, 2016 – a gain of about 11.5%.




  18
     Immunomedics’ (IMMU) CEO Cynthia Sullivan on Q3 2016 Results - Earnings Call
  Transcript, SeekingAlpha (May 6, 2016, 7:34 AM), http://www.nasdaq.com/aspx/call-
  transcript.aspx?StoryId=3972236&Title=immunomedics-immu-ceo-cynthia-sullivan-on-q3-
  2016-results-earnings-call-transcript (last visited May 28, 2019).
  19
    Immunomedics’ (IMMU) CEO Cynthia Sullivan on Q3 2016 Results - Earnings Call
  Transcript, supra note 18.



                                                - 32 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 36 of 57 PageID: 1360



          83.     These statements were false and/or misleading, or omitted stating material

  information necessary to make the statements not misleading as Defendants knew: (1) they had

  presented materially the same information, content or conclusions at a prior conference in April;

  (2) that no new data or updated results or information, content or conclusions were forthcoming

  at the ASCO or Best of ASCO conferences, thereby causing investors to purchase IMMU shares

  at artificially inflated prices.

          84.     On May 19, 2016, Defendants announced in a press release entitled

  “Immunomedics To Report Updated Results For Sacituzumab Govitecan (IMMU-132) In Breast

  And Lung Cancers At Clinical Science Symposia Of 2016 ASCO Annual Meeting” that

  Immunomedics had been selected to present two abstracts and three presentations at the ASCO

  meeting on June 3, June 4, and June 6, 2016, each of which related to IMMU-132:

                  Immunomedics, Inc. (Nasdaq: IMMU) today announced that the
                  Scientific Program Committee of the American Society of Clinical
                  Oncology (ASCO) has selected two of the Company’s abstracts for
                  oral presentation at two Clinical Science Symposium Sessions
                  during their 2016 Annual Meeting, scheduled for June 3 - 7, 2016 at
                  McCormick Place Convention Center in Chicago, Illinois. Both
                  abstracts are on sacituzumab govitecan, or IMMU-132, the
                  Company’s lead antibody-drug conjugate (ADC). Sacituzumab
                  govitecan has previously been designated by the FDA a
                  Breakthrough Therapy for the treatment of patients with triple-
                  negative breast cancer (TNBC) who have failed prior therapies for
                  metastatic disease.

                  The first abstract is a Late-Breaking Abstract on updated results
                  from a Phase 2 study of the ADC in patients with metastatic TNBC.
                  This abstract has also been selected as part of the Best of ASCO
                  Program, which features top abstracts from this year’s ASCO
                  Annual Meeting for their practice changing research.

  The press release then set out the dates, times, location and title of each presentation.

          85.     These positive statements caused the price of IMMU shares to climb $0.32 from a

  closing price of $3.85 on May 18, 2016 to close at $4.17 on May 19, 2016 – again of about 8.3%.




                                                  - 33 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 37 of 57 PageID: 1361



  Again, investors were unaware of Goldenberg’s breach and the attendant risks if ASCO found

  out.

         86.     The May 19th statements were false and/or misleading, or omitted stating material

  information necessary to make the statements not misleading as Defendants knew: (1) that this

  was materially the same information, content or conclusions already presented at the Boston

  PEGS conference in April; and (2) that no new data or updated results or information, content or

  conclusions were forthcoming at the ASCO or Best of ASCO conferences, thereby causing

  investors to purchase IMMU shares at artificially inflated prices.

         87.     As the June 2016 ASCO Annual Meeting approached, the price of IMMU shares

  steadily rose $1.13 on heavy volume from a closing price of $4.17 on May 19, 2016 to close at

  $5.30 on June 2, 2016 – a gain of about 27%. From the time Defendants first started promoting

  the ASCO presentations on April 19, 2016, until the day before the first scheduled ASCO

  presentation on June 2, 2016, Immunomedics stock rose from $2.95 to $5.30, or about 80%, as

  demonstrated below:




                                                 - 34 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 38 of 57 PageID: 1362



          88.     Defendants’ statements in paragraphs 74 - 87 were also materially false and/or

  misleading in that Defendants failed to disclose or omitted information necessary to make

  statements not misleading to reasonable investors, in that Defendants (a) had already presented

  the same IMMU-132 or substantially the same data, information, content or conclusions at PEGS

  Boston 2016 during late April 2016, revealed the “updated results during the May 5, 2016

  conference call, and published the data and results on the Company’s website, and that (b)

  therefore, Defendants planned presentations had no new data to be published at the ASCO

  meetings on June 3rd and 24th. Defendants’ conduct caused investors to purchase IMMU shares

  at artificially inflated prices and injured those investors.

  VII.    THE TRUTH BEGINS TO EMERGE

          89.     By June 2, 2016, ASCO discovered Defendants’ had previously disclosed data

  and terminated the “Therapy of relapsed/refractory metastatic triple-negative breast cancer

  (mTNBC) with an anti-Trop-2-SN-38 antibody-drug conjugate (ADC), sacituzumab govitecan

  (IMMU-132): Phase II results” presentation.

          90.     On June 3, 2016, Defendants announced ASCO’s discovery and its ejection in a

  press release entitled “Immunomedics Provides Update On Triple-Negative Breast Cancer

  Presentation At ASCO”:

                  Immunomedics, Inc. (Nasdaq: IMMU) today announced that the
                  Company was advised late yesterday that its abstract, “Therapy of
                  refractory/relapsed metastatic triple-negative breast cancer
                  (mTNBC) with an anti-Trop-2-SN-38 antibody-drug conjugate
                  (ADC), sacituzumab govitecan (IMMU-132): Phase II results,”
                  planned for oral presentation today and selected by the American
                  Society of Clinical Oncology (ASCO) for its Press Briefing, was
                  cancelled because of a complaint that the Company violated the
                  embargo by reporting results presented by its Chairman at a
                  conference in April. It appears the complaint was made by a third
                  party contacting ASCO. No question was raised on the quality of
                  the results. Immunomedics President and Chief Executive Officer,
                  Cynthia L. Sullivan, remarked: “The presenter, Dr. Bardia, and I are



                                                   - 35 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 39 of 57 PageID: 1363



                 attempting to reverse this with ASCO, because we believe the
                 patient population and results reported in April were different from
                 those in the ASCO abstract submitted last February . . . .”

         91.     This statement was false and misleading because (1) the data, results, information,

  content or conclusions were not materially different, (2) the presenter, Dr. Bardia, had not been

  told that the data had been previously presented and had no belief, as stated in the press release,

  that the patient population and results reported in April were different from those he was to

  present at ASCO, and (3) it implied that there was still a basis for the abstract to be presented at

  the upcoming June 24th “Best of ASCO” conference to be held in Chicago.

         92.     On June 3, 2016, TheStreet’s Adam Feuerstein summarized the events in an

  article entitled “Immunomedics Kicked Out of Prestigious ASCO Cancer Conference”:

                 Immunomedics (IMMU) was caught trying to sneak old, previously
                 presented clinical data on its triple-negative breast cancer drug
                 IMMU-132 into the American Society of Clinical Oncology
                 (ASCO) annual meeting, which starts Friday.

                 That’s a violation of ASCO’s rules. As a result, ASCO informed
                 Immunomedics Thursday that the IMMU-132 breast cancer abstract
                 was removed from the meeting.

                 “Since the confidentiality of this abstract was violated, the abstract
                 and presentation have been removed from the meeting and will no
                 longer be featured in our press program,” Alise Fisher, program
                 coordinator in ASCO’s science communications department, said in
                 an email Thursday night.

                                                  ***

                 ASCO accepted the company’s late-breaking abstract for IMMU-
                 132 into the annual meeting on the premise that it contained updated
                 and previously undisclosed results from a mid-stage study in triple-
                 negative breast cancer. But Immunomedics failed to tell ASCO that
                 the IMMU-132 data were not updated or new at all.

                 Immunomedics Founder and Chief Scientific Officer David
                 Goldenberg had already presented the same IMMU-132 trial results
                 at an industry networking meeting in April, ASCO learned.




                                                  - 36 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 40 of 57 PageID: 1364



                  The company issued a press release when these IMMU-132 data
                  were presented in April, posted the presentation slides on its web
                  site and discussed the data with investors on a conference call.

                  Immunomedics also never told Dr. Aditya Bardia of Harvard
                  Medical School, the principal investigator of the IMMU-132 breast
                  cancer study and the scheduled ASCO presenter, about the April
                  data reveal, Bardia told me in an interview on Wednesday.

                  Investors look to the ASCO meeting, held in June each year, for the
                  latest developments and newest clinical data on experimental cancer
                  drugs.

                  On a recent conference call with investors, Goldenberg and his wife,
                  Immunomedics CEO Cynthia Sullivan, played up the importance of
                  the IMMU-132 ASCO presentation. Coupled with Breakthrough
                  Therapy Designation granted to the drug by FDA in February, the
                  company hopes to win approval of its first drug after 34 years of
                  research efforts . . . .

                  Immunomedics stock price has risen by 70% since April 20, when
                  ASCO announced the inclusion of the IMMu-132 breast cancer data
                  as part of its media briefing program for the annual meeting . . . .

            93.   This news drove the price of Immunomedics shares down $0.78 from a closing

  price of $5.30 on June 2, 2016 to close at $4.52 on June 3, 2016 – a loss of about 14.7%.

         94.      Still, before the truth would be fully disclosed – and as investors held out that

  “updated results” different from those presented at the Boston PEGS conference would be

  presented at on June 24th at the “Best of ASCO” in Chicago, Defendants Goldenberg and

  Sullivan sold nearly 1.29 million shares of IMMU between June 6 and the next trading day, June

  8, and again between June 10 and 13, 2016. They sold those shares at prices between $3.02 and

  $4.095.

         95.      On June 21, 2016, Immunomedics announced that Defendant Pfreundschuh

  resigned as CFO of Immunomedics. That day, Wells Fargo downgraded its rating of

  Immunomedics stating, “We are downgrading our rating on shares of IMMU to Market Perform

  (from Outperform) and reducing our valuation range to $1.75 to $2.25 (from $8 - $9) following



                                                  - 37 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 41 of 57 PageID: 1365



  today’s news and a series of management missteps that have shaken our confidence in IMMU’s

  ability to create sustainable shareholder value.”

           96.   In response to this news, the price of Immunomedics shares fell $0.13 from a

  closing price of $2.53 on June 20, 2016 to close at $2.40 on June 22, 2016 – a loss of about

  5.1%.

  VIII. THE TRUTH FULLY EMERGES – THERE WERE NO NEW “UPDATED
        RESULTS”

           97.   On June 25th, the Best of ASCO 2016 meeting concluded without a presentation

  by Immunomedics as Immunomedics had publicized. No explanation was ever offered by

  Defendants as to their failure to reverse ASCO’s decision and failure to substantiate the claim

  that the data was different. Rather, they remained silent as to the failure to present and have not

  said anything since. By the next trading day, June 24, Immunomedics stock dropped $0.33 from

  a closing price of $2.50 on June 23, 2016 to close at $2.17 on June 24, 2016 – a loss of about

  13.2%.

           98.   Any doubt of ASCO’s finding was resolved by ASCO publishing, on its website

  for the Journal of Clinical Oncology, that the abstract entitled “Therapy of relapsed/refractory

  metastatic triple-negative breast cancer (mTNBC) with an anti-Trop-2-SN-38 antibody-drug

  conjugate (ADC), sacituzumab govitecan (IMMU-132): Phase II results” had been retracted

  because it violated ASCO’s embargo and confidentiality policy20:




  20
    Efficacy and Safety of Anti-Trop-2 Antibody Drug Conjugate Sacituzumab Govitecan (IMMU-
  132) in Heavily Pretreated Patients With Metastatic Triple-Negative Breast Cancer, Journal of
  Clinical Oncology, ASCO (retracted) https://ascopubs.org/doi/10.1200/JCO.2016.70.8297 (Last
  visited May 28, 2019).



                                                 - 38 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 42 of 57 PageID: 1366




  Defendants’ have claimed in pleadings to this Court (ECF 25-1 at n. 10) that ASCO eventually

  published this article citing Exhibit 10 to Declaration of John B. Pendleton (ECF No. 25-13). To

  the extent that this abstract entitled “Efficacy and Safety of Anti-Trop-2 Antibody Drug

  Conjugate Sacituzumab Govitecan (IMMU-132) in Heavily Pretreated Patients With Metastatic




                                                - 39 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 43 of 57 PageID: 1367



  Triple-Negative Breast Cancer” published in March 2017 is in fact the same abstract Defendants

  were to present at the June 3rd and 24th ASCO meetings, Defendants now admit that this report

  contains the same information presented at the PEGS conference – and two prior conferences –

  in violation of the ASCO embargo. At the end of the abstract, the authors, including Defendant

  Goldenberg, state:




         99.     In all, as the contradictory information was being digested by investors, and the

  truth that no new data or updated results would be forthcoming, the price of IMMU dropped

  $3.30 from a closing price of $5.30 on June 2, 2016 to close at $2.00 on June 27, 2016 – a loss of

  about 62.3%.




                                                - 40 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 44 of 57 PageID: 1368



  IX.     LEAD PLAINTIFF’S CLASS ACTION ALLEGATIONS

          100.    Lead Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

  otherwise acquired Immunomedics securities during the Class Period (the “Class”) and were

  damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are

  any judicial officer who handles this matter, Defendants, the officers and directors of the

  Company, at all relevant times, members of their immediate families and their legal

  representatives, heirs, successors or assigns and any entity in which Defendants have or had a

  controlling interest.

          101.    The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, Immunomedics securities were actively traded on

  the Nasdaq. While the exact number of Class members is unknown to Lead Plaintiff at this time

  and can be ascertained only through appropriate discovery, Lead Plaintiff believes that there are

  hundreds or thousands of members in the proposed Class. Record owners and other members of

  the Class may be identified from records maintained by Immunomedics or its transfer agent and

  may be notified of the pendency of this action by mail, using the form of notice similar to that

  customarily used in securities class actions.

          102.    Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

  members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

  federal law that is complained of herein.

          103.    Lead Plaintiff will fairly and adequately protect the interests of the members of

  the Class and has retained counsel competent and experienced in class and securities litigation.

  Lead Plaintiff has no interests antagonistic to or in conflict with those of the Class.




                                                  - 41 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 45 of 57 PageID: 1369



          104.      Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                   Whether the federal securities laws were violated by Defendants’ acts as alleged

                    herein;

                   Whether statements made by Defendants to the investing public during the Class

                    Period misrepresented material facts about the business, operations and

                    management of Immunomedics;

                   Whether the Individual Defendants caused Immunomedics to issue false and

                    misleading statements during the Class Period;

                   Whether Defendants acted knowingly or recklessly in issuing false and

                    misleading statements;

                   Whether the prices of Immunomedics securities during the Class Period were

                    artificially inflated because of the conduct complained of herein; and

                   Whether the members of the Class have sustained damages and, if so, what is the

                    proper measure of damages.

          105.      A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

  the damages suffered by individual Class members may be relatively small, the expense and

  burden of individual litigation make it impossible for members of the Class to individually

  redress the wrongs done to them. There will be no difficulty in the management of this action as

  a class action.




                                                    - 42 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 46 of 57 PageID: 1370



         106.    Lead Plaintiff will rely, in part, upon the presumption of reliance established by

  the fraud-on-the-market doctrine in that:

                Defendants made public misrepresentations or failed to disclose material facts

                 during the Class Period;

                The omissions and misrepresentations were material;

                Immunomedics securities are traded in an efficient market;

                The Company’s shares were liquid and traded with moderate to heavy volume

                 during the Class Period;

                The Company traded on the Nasdaq and was covered by multiple analysts;

                The alleged misrepresentations and omissions would tend to induce a reasonable

                 investor to misjudge the value of the Company’s securities; and

                Lead Plaintiff and members of the Class purchased, acquired and/or sold

                 Immunomedics securities between the time Defendants failed to disclose or

                 misrepresented material facts and the time the true facts were disclosed, without

                 knowledge of the omitted or misrepresented facts.

         107.    Based upon the foregoing, Lead Plaintiff and the members of the Class are

  entitled to a presumption of reliance upon the integrity of the market.

  X.     LOSS CAUSATION

         108.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

  the economic losses suffered by Plaintiffs and the Class.

         109.    Throughout the Class Period, as set forth above, the market price of

  Immunomedics stock were inflated by the material omissions and false and misleading

  statements made by the Company and the Individual Defendants, about the ASCO and the Best




                                                 - 43 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 47 of 57 PageID: 1371



  of ASCO presentations and that new data or updated results would be presented, which were

  widely disseminated to the securities markets, investment analysts, and the investing public. The

  false and misleading statements caused Immunomedics stock to trade at prices in excess of their

  true value, including the following:

                 a.     On May 2, 2016, Defendants promoted in a press release the selection of

         IMMU-132 into “The Best of ASCO” program, which features top abstracts from the

         ASCO Annual Meeting, to be held on June 24 and June 25, 2016 and the importance of

         this recognition. These positive statements and omissions of having violated ASCO’s

         embargo rule caused the price of Immunomedics shares to continue to climb another

         $0.07 from a closing price of $3.68 on May 2, 2016 to close at $3.75 on May 3, 2016 – a

         gain of about 2%.

                 b.     On May 5, 2016, Defendants hosted a conference call with securities

         analysts during which they again touted the upcoming ASCO presentations, presenting

         updated IMMU-132 data, and their search for an IMMU-132 licensing agent or partner

         towards commercializing the product. These positive statements and omissions of having

         violated ASCO’s embargo rule caused the price of Immunomedics shares to climb $0.16

         from a closing price of $3.46 on May 5, 2016 to close at $3.62 on May 6, 2016 – a gain

         of about 4.6%. The price of Immunomedics shares continued to climb another $0.24

         from the May 6, 2016 closing price of $3.62 – a gain of about 6.6%.

                 c.     On May 19, 2016, Defendants touted in a press release the upcoming

         ASCO presentations during which the Company would present updated IMMU-132 data.

         These positive statements and omissions of having violated ASCO’s embargo rule caused




                                               - 44 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 48 of 57 PageID: 1372



         the price of Immunomedics shares to climb $0.32 from a closing price of $3.85 on May

         18, 2016 to close at $4.17 on May 19, 2016 – a gain of about 8.3%.

                 d.      As the June ASCO meetings approached, Defendants statements’ and

         omissions and omissions of having violated ASCO’s embargo rule caused the price of

         Immunomedics shares to climb $1.13 from a closing price of $4.17 on May 19, 2016 to

         close at $5.30 on June 2, 2016 – a gain of about 27%.

         110.    As a result, Lead Plaintiff purchased Immunomedics stock at artificially inflated

  prices. When the truth about Immunomedics’s presentation to ASCO and Best of ASCO

  conferences, and the lack of new data or updated results, was revealed to the market through

  several partial disclosures, the price of Immunomedics stock declined in response, as the

  artificial inflation caused by Defendants’ misrepresentations and omissions was removed from

  the price of Immunomedics stock, thereby causing substantial damages to the Lead Plaintiffs and

  the Class, including the following partial disclosures:

                 a.      On June 3, 2016, Defendants announced ASCO’s discovery that

         Defendants violated ASCO’s embargo policy by presenting IMMU-132 results at a

         conference in April 2016. This revelation caused the price of Immunomedics shares to

         fall $0.68 from a closing price of $5.30 on June 2, 2016 to close at $4.52 on June 3, 2016

         – a loss of about 14.7%. At the same time Defendants stated the information was

         different from that presented in April.

                 b.      On June 21, 2016, Defendants disclosed that Defendant Pfreundschuh

         resigned as CFO. That day, Wells Fargo downgraded its rating of Immunomedics from

         Market Perform from Outperform, reduced its valuation range to $1.75 to $2.25 from $8 -

         $9 following news of the CFO’s resignation “and a series of management missteps that




                                                   - 45 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 49 of 57 PageID: 1373



         have shaken our confidence in IMMU’s ability to create sustainable shareholder value.”

         These revelations caused the price of Immunomedics shares to fall $0.05 from a closing

         price of $2.53 on June 20, 2016 to close at $2.48 on June 21, 2016 – a loss of about 2%.

                c.      By June 27, 2016, when the Best of ASCO program concluded without a

         presentation of IMMU-132 (as Defendants repeatedly touted), the price of

         Immunomedics shares had fallen $3.30 from a closing price of $5.30 on June 2, 2017 to

         close at $2.00 on June 27, 2016 – a loss of about 62.3%.

  XI.    APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE
         MARKET DOCTRINE

         111.   At all relevant times, the market for Immunomedics common stock was an

  efficient market for the following reasons, among others:

                a.      Immunomedics common stock met the requirements for listing and was

         listed and actively traded on the Nasdaq, a highly efficient and automated market;

                b.      as a regulated issuer, Immunomedics filed periodic public reports with the

         SEC and the Nasdaq;

                c.      Immunomedics regularly communicated with public investors via

         established market communication mechanisms, including regular disseminations of

         press releases on the national circuits of major newswire services and other wide-ranging

         public disclosures, such as communications with the financial press and other similar

         reporting services; and

                d.      Immunomedics was followed by several securities analysts employed by

  major brokerage firms who wrote reports, which were distributed to the sales force and certain

  customers of their respective brokerage firms. Each of these reports was publicly available and

  entered the public marketplace.




                                               - 46 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 50 of 57 PageID: 1374



         112.    As a result of the foregoing, the market for Immunomedics common stock

  promptly digested current information regarding Immunomedics from all publicly available

  sources and reflected such information in the prices of the stock. Under these circumstances, all

  purchasers of Immunomedics stock during the Class Period suffered similar injury through their

  purchase of Immunomedics common stock at artificially inflated prices and/or their purchase of

  Immunomedics call options or sale of Immunomedics put options at prices tied to the artificially

  inflated price of Immunomedics’s common stock, and a presumption of reliance applies.

  XII.   ADDITIONAL SCIENTER ALLEGATIONS

         113.    As alleged herein, Defendants acted with scienter in that they knew that the

  statements issued or disseminated in the name of the Company were materially false and

  misleading; knew that such statements would be issued or disseminated to the investing public;

  and knowingly and substantially participated or acquiesced in the issuance or dissemination of

  such statements as primary violations of the federal securities laws. As set forth elsewhere

  herein in detail, these Defendants, by virtue of their receipt of information reflecting the true

  facts regarding Immunomedics, their control over, and/or receipt and/or modification of

  Immunomedics’s allegedly materially misleading statements and/or their associations with the

  Company which made them privy to confidential proprietary information concerning

  Immunomedics, participated in the fraudulent scheme alleged herein.

         114.    Individual Defendant Pfreundschuh signed the Company’s May 4, 2016 Form 10-

  Q filing and made false representations to investors in conference calls, press releases and public

  statements during the Class Period.

         115.    For instance, in Immunomedics’s May 4, 2016 press release, Individual

  Defendant Pfreundschuh explicitly stated that: “Key updates in triple-negative breast cancer, as

  well as non-small-cell and small-cell lung cancers will be provided at ASCO next month.”



                                                  - 47 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 51 of 57 PageID: 1375



         116.    Individual Defendant Pfreundschuh made this statement knowing that: 1) the

  updates he was referring to had already been publicly revealed in April, and that there were no

  updates since then; 2) Defendants were bound by ASCO’s embargo policy; and 3) Defendants

  had breached that embargo by presenting their abstract data at another conference prior to the

  ASCO June 2016 conference.

         117.    Individual Defendants Sullivan and Goldenberg would sell their own shares of

  Immunomedics each year in June, just as the ASCO Effect was fully underway. Together, their

  total income in stock, salary, and benefits, paid by IMMU since 2000 amounted to nearly 15% of

  IMMU market cap by December 2016. Individual Defendants Sullivan and Goldenberg were

  motivated to, and did in fact, take advantage of the ASCO Effect by: 1) making false and/or

  materially misleading statements in the run up to the annual ASCO conference; and 2) selling

  their own shares just when they expected that their statements, in conjunction with the ASCO

  effect, would have the maximum impact on share prices.

         118.    Individual Defendants Pfreundschuh, Sullivan, and Goldenberg were further

  motivated to, and did in fact, conceal both the previous disclosure of Immunomedics’s abstract

  data in April 2016 and the corresponding breach of the ASCO embargo agreement because the

  disclosure of this information would mean that there would be no unveiling of unseen,

  innovative data at the ASCO conference. This would undermine investor confidence in

  Immunomedics, causing the value of IMMU shares to plummet, and prevent Individual

  Defendants Sullivan and Goldenberg from obtaining the maximum value for their shares just at

  the point when they are expecting (or have planned) to sell their shares.

  XIII. NO SAFE HARBOR

         119.    The statutory safe harbor provided for forward-looking statements under certain

  circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.



                                                 - 48 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 52 of 57 PageID: 1376



  Many of the specific statements pleaded herein were not identified as “forward-looking

  statements” when made. To the extent there were any forward-looking statements, there were no

  meaningful cautionary statements identifying important factors that could cause actual results to

  differ materially from those in the purportedly forward-looking statements. Alternatively, to the

  extent that the statutory safe harbor does apply to any forward-looking statements pleaded

  herein, Defendants are liable for those false forward-looking statements because at the time each

  of those forward-looking statements were made, the particular speaker knew that the particular

  forward-looking statement was false, and/or the forward-looking statement was authorized

  and/or approved by an executive officer of Immunomedics who knew that those statements were

  false when made.

  XIV. CAUSES OF ACTION

                                              Count I
                       (Against All Defendants For Violations of Section 10(b)
                             and Rule 10b-5 Promulgated Thereunder)

          120.    Lead Plaintiff repeats and realleges each and every allegation set forth above as if

  fully set forth herein.

          121.    This Count is asserted against Defendants and is based upon Section 10(b) of the

  Exchange Act, 15 U.S.C. §78(j)(b), and Rule 10b-5 promulgated thereunder by the SEC.

          122.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

  course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

  practices and courses of business which operated as a fraud and deceit on Lead Plaintiff and the

  other members of the Class; made various untrue statements of material facts and omitted to state

  material facts necessary in order to make the statements made, in light of the circumstances

  under which they were made, not misleading; and employed devices, schemes and artifices to

  defraud in connection with the purchase and sale of securities. Such scheme was intended to,



                                                 - 49 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 53 of 57 PageID: 1377



  and throughout the Class Period did: (i) deceive the investing public, including Lead Plaintiff

  and other Class members, as alleged herein; (ii) artificially inflate and maintain the market price

  of Immunomedics securities; and (iii) cause Lead Plaintiff and other Class members to purchase

  or otherwise acquire Immunomedics securities and options at artificially inflated prices. In

  furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them,

  took the actions set forth herein.

         123.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

  Defendants participated directly or indirectly in the preparation and/or issuance of the statements

  described above, including statements made to securities analysts and the media that were

  designed to influence the market for Immunomedics securities. Such statements were materially

  false and misleading in that they failed to disclose material adverse information and

  misrepresented facts about Immunomedics’s core operation.

         124.    By virtue of their positions at Immunomedics, the Individual Defendants had

  actual knowledge of the materially false and misleading statements and material omissions

  alleged herein and intended thereby to deceive Lead Plaintiff and other members of the Class, or,

  in the alternative, they acted with reckless disregard for the truth in that they failed or refused to

  ascertain and disclose such facts as would reveal the materially false and misleading nature of

  the statements made, although such facts were readily available to them. Said acts and omissions

  of Defendants were willfully committed or with reckless disregard for the truth. In addition,

  each Defendant knew or recklessly disregarded that material facts were being misrepresented or

  omitted as described above.

         125.    The Individual Defendants were personally motivated to make false statements

  and omit material information necessary to make the statements not misleading in order to




                                                  - 50 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 54 of 57 PageID: 1378



  personally benefit from the sale of Immunomedics securities from their personal portfolios and

  to personally and directly benefit from successfully licensing the IMMU-132 patent to a third

  party.

           126.   Information showing that Defendants acted knowingly or with reckless disregard

  for the truth is peculiarly within Defendants’ knowledge and control. As the senior officers

  and/or directors of Immunomedics, the Individual Defendants had knowledge of the details of

  Immunomedics’s core operation.

           127.   The Individual Defendants are liable both directly and indirectly for the wrongs

  complained of herein. Because of their positions of control and authority, the Individual

  Defendants were able to and did, directly or indirectly, control the content of Immunomedics’s

  statements. As senior officers and/or directors of a publicly held company, the Individual

  Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

  Immunomedics’s business, operations, future financial condition and future prospects. As a

  result of the dissemination of the aforementioned false and misleading statements, the market

  price of Immunomedics securities was artificially inflated throughout the Class Period. In

  ignorance of the adverse facts concerning Immunomedics’s business and financial condition that

  Defendants concealed, Lead Plaintiff and the other Class members purchased or otherwise

  acquired Immunomedics securities at artificially inflated prices and relied upon the price of the

  securities, the integrity of the market for the securities and/or upon Defendants’ statements, and

  were damaged thereby.

           128.   During the Class Period, Immunomedics securities were traded on an active and

  efficient market. Lead Plaintiff and the other members of the Class, relying on Defendants’

  materially false and misleading statements described herein, purchased or otherwise acquired




                                                 - 51 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 55 of 57 PageID: 1379



  securities of Immunomedics at prices artificially inflated by Defendants’ wrongful conduct. Had

  Lead Plaintiff and the other members of the Class known the truth, they would not have

  purchased or otherwise acquired Immunomedics securities, or would not have purchased or

  otherwise acquired them at the inflated prices that were paid. At the time of the purchases and/or

  acquisitions by Lead Plaintiff and the Class, the true value of Immunomedics securities was

  substantially lower than the prices paid by Lead Plaintiff and the other members of the Class.

  The market price of Immunomedics securities sharply dropped upon public disclosure of the

  facts alleged herein to the injury of Lead Plaintiff and Class members.

          129.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

  directly or indirectly, violated Section 10(b) of the Exchange Act and Rule 10b-5 thereunder.

          130.    As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiff

  and the other Class members suffered damages in connection with their respective purchases,

  acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

  that Defendants disseminated misrepresented statements to the investing public.

                                             Count II
      (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          131.    Lead Plaintiff repeats and realleges each and every allegation set forth above as if

  fully set forth herein.

          132.    During the Class Period, the Individual Defendants participated in the operation

  and management of Immunomedics, and conducted and participated, directly and indirectly, in

  the conduct of Immunomedics’s business affair. Because of their senior positions, they knew the

  adverse non-public information about Immunomedics’s misstatements.

          133.    As senior officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to




                                                 - 52 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 56 of 57 PageID: 1380



  Immunomedics’s business and to promptly correct any public statements issued by

  Immunomedics that became false or misleading.

         134.       Because of their positions of control and authority as senior officers, the

  Individual Defendants were able to, and did, control the content of various reports, press releases

  and public filings that Immunomedics disseminated in the market place during the Class Period.

  Throughout the Class Period, the Individual Defendants exercised their power and authority to

  cause Immunomedics to engage in the wrongful acts complained of herein. The Individual

  Defendants therefore were “controlling persons” within the meaning of Section 20(a) of the

  Exchange Act. In this capacity, they participated in the alleged unlawful conduct that artificially

  inflated the market price of Immunomedics securities.

         135.       Each of the Individual Defendants, therefore, acted as a controlling person of

  Immunomedics. By reason of their senior officer positions and/or being directors of

  Immunomedics, each Individual Defendant had the power to, and did, direct Immunomedics’s

  alleged unlawful actions and the conduct complained of herein. Each Individual Defendant

  exercised control over the general and core operation of Immunomedics and possessed the power

  to control the specific activities comprising the primary violations about which Lead Plaintiff

  and the other Class members complain.

         136.       By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by Immunomedics.

  XV.    PRAYER FOR RELIEF

         WHEREFORE, Lead Plaintiff demands judgment against Defendants as follows:

         A.         Determining that the instant action may be maintained as a class action under

  Rule 23 of the Federal Rules of Civil Procedure, and certifying Lead Plaintiff as the Class

  representative;



                                                    - 53 -
Case 2:16-cv-03335-KSH-CLW Document 34 Filed 06/03/19 Page 57 of 57 PageID: 1381



         B.      Requiring Defendants to pay damages sustained by Lead Plaintiff and the Class

  by reason of the acts and transactions alleged herein;

         C.      Awarding Lead Plaintiff and the other members of the Class prejudgment and

  post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs;

  and

         D.      Awarding such other relief as this Court may deem just and proper.

  XVI. JURY DEMAND

         Lead Plaintiff hereby demands a trial by jury.


  Dated: June 3, 2019                           LITE DEPALMA GREENBERG, LLC

                                                 /s/ Bruce D. Greenberg
                                                Bruce D. Greenberg
                                                570 Broad Street, Suite 1201
                                                Newark, New Jersey 07102
                                                Telephone: (973) 623-3000
                                                Facsimile: (973) 623-0858
                                                bgreenberg@litedepalma.com
                                                Liaison Counsel for the Class

                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                Reed R. Kathrein (admitted Pro Hac Vice)
                                                Danielle Smith
                                                Lucas E. Gilmore
                                                715 Hearst Ave., Suite 202
                                                Berkeley, CA 94710
                                                Telephone: (510) 725-3000
                                                Facsimile: (510) 725-3001
                                                reed@hbsslaw.com
                                                danielles@hbsslaw.com
                                                lucasg@hbsslaw.com

                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                Steve W. Berman (Pro Hac Vice)
                                                1918 Eighth Ave., Suite 3300
                                                Seattle, WA 98101
                                                Telephone: (206) 623-7292
                                                Facsimile: (206) 623-0594
                                                steve@hbsslaw.com
                                                Lead Counsel for the Class



                                                 - 54 -
